Case 1:17-cr-00722-VSB Document 123-14 Filed 02/15/19 Page 1 of 3




         Exhibit N
Case 1:17-cr-00722-VSB Document 123-14 Filed 02/15/19 Page 2 of 3
                                    Case 1:17-cr-00722-VSB Document 123-14 Filed 02/15/19 Page 3 of 3


                                                                                                                                     Grange Indemnity Insurance Co.




                        Commercial Policy Change Request
  Pending Changes for:

      Policy:                               XA 2046808                                                                Proposed Premium Adjustment
      Insured:                              BRIGHT AUTO LLC                                                           Prorata       $1,560.21
     Proposed Effective Date of 10/8/2013                                                                             Annual        $1,911.00
     Change:
  Summary of Change(s):

      Adding vehicle 012: 2005 OTHER-ALL OTHER Auto Hauler VIN                  with class code 682980
      Deleting vehicle 011: 2013 OTHER-ALL OTHER TRAILER Auto Hauler VIN NONOWNEDTRAILER1




  Comments:


  Print Date: 10/8/2013                                              Policy Holder Signature:




  Thank you for the opportunity to design this quote for your business. The following Commercial AutoAccel Policy quote, which you requested, has been
  tailored for you as part of our Design Series SM of coverage. It is valid for 30 days from today's date. This is not a contract or binder of insurance. The rates
  used in this quotation are subject to pending rate changes. This quote is based on the underwriting and rating information provided to date and may be
  subject to additional rating, pricing or underwriting considerations. This policy could be modified or declined, and coverage has not been bound.
  Changes made to AutoAccel policies cannot be backdated.

22-309 (10-2007)                                                           Page 1 of 1
